Citation Nr: 1451775	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of amputation of the left fifth toe, to include a separate 10 percent evaluation for phantom pain of the left fifth toe after March 12, 2009. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of amputation of the right fifth toe, to include a separate 10 percent evaluation for phantom pain of the right fifth toe after March 12, 2009.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The procedural history will be discussed in greater detail below.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2011.  A transcript is of record.  The Board remanded the claims in February 2012 for additional development.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, see July 2009 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating provided under Diagnostic Code 5282 for his service-connected residuals of amputation of the right and left fifth toes.  

2.  There is no evidence of record that the phantom pain reported by the Veteran on either foot is anything more than mild; and the examiner who conducted the February 2012 VA peripheral nerves conditions examination determined that the Veteran did not suffer from phantom pains of any sort, and that his complaints of pain were related to amputation of the bilateral fifth toes due to chronic callus formation by hammer toes and remitting pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of amputation of the left fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2014).  

2.  The criteria for a rating in excess of 10 percent for service-connected residuals of amputation of the right fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for service-connected phantom pain of the left fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8721 (2014).  

4.  The criteria for an initial rating in excess of 10 percent for service-connected phantom pain of the right fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8721 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board acknowledges that the RO did not provide the appellant pre-adjudication notice since the initial notice provided to the Veteran in May 2008 post-dates the issuance of the October 2007 rating decision that is the subject of this appeal.  Additional notice was provided to the Veteran in the August 2009 statement of the case (SOC) and the claims were readjudicated in supplemental SOCs (SSOCs) dated January 2011 and November 2012.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally granted for residual, hammertoe surgery, right fifth toe, and residual, hammertoe surgery, left fifth toe, with noncompensable ratings assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5282.  See July 2005 rating decision.  The Veteran filed a notice of disagreement as to this decision and in an April 2006 SOC, the rating was increased to 10 percent, effective December 29, 2004.  The Veteran did not complete his appeal.  

The Veteran filed a claim for increased rating that was received in December 2006.  Following this claim, he underwent amputation of his right and left fifth toes and filed a claim for a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 in April 2007.  In the October 2007 rating decision that is the subject of this appeal, the RO granted a 100 percent rating effective March 1, 2007, for both toes.  The separate 10 percent evaluations were continued effective May 1, 2007, pursuant to Diagnostic Code 5282.  The Veteran filed a notice of disagreement.  In a February 2009 rating decision, the effective date for the 100 percent rating assigned under 38 C.F.R. § 4.30 was amended to February 28, 2007, the date on which the surgery took place.  The separate 10 percent evaluations were again continued effective May 1, 2007, under Diagnostic Code 5282.  This appeal ensued.

In a January 2011 rating decision, the RO granted separate 10 percent ratings for phantom pain, numbness, left foot fifth digit, and phantom pain, numbness, right foot fifth digit, by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8721, effective March 12, 2009.  

Diagnostic Code 5282 provides the rating criteria for hammer toe.  A noncompensable rating is assigned for hammer toe of the single toe and a 10 percent rating is assigned for hammer toe of all toes, unilateral, without claw foot.

Diagnostic Code 8721 provides the rating criteria for neuralgia of the external popliteal nerve (common peroneal).  Ratings of 10, 20 and 30 percent are provided for mild, moderate and severe incomplete paralysis of this nerve, respectively.  A 40 percent rating is assigned for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

The Board has reviewed the evidence in this case.  It finds that following the amputation of the Veteran's right and left fifth toes on February 28, 2007, the RO should have evaluated the service-connected disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5172, which provides the rating criteria for amputation of one or two toes other than the great toe.  Since the operative report associated with the Veteran's bilateral fifth toe amputation does not indicate that there was surgical removal of either metatarsal heads, the Veteran would only be entitled to a noncompensable rating under Diagnostic Code 5172 for both toes.  See e.g., operative report (using sharp and blunt dissection reflected the distal phalanx of the toe from the soft tissue attachments and disarticulated and deboned the distal aspect of the toe.  The amputated distal portion of the toe was removed from the field.  Attention was then directed to the proximal phalanx, where all soft tissue attachments were removed from the proximal phalanx, disarticulated the distal phalanx which was removed from the surgical field.)

In addition to the foregoing, the RO's assignment of two separate 10 percent evaluations under Diagnostic Code 8721 effective March 12, 2009, in conjunction with the 10 percent ratings assigned for both fifth toes under Diagnostic Code 5282, violates the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level.  See 38 C.F.R. § 4.68.  This is so because the assignment of these separate 10 percent ratings under Diagnostic Code 8721 has resulted in the Veteran receiving a combined rating of 40 percent for his right and left fifth toes as of March 12, 2009.  The Board again notes that the Veteran is only entitled to a noncompensable evaluation for the amputation of his right and left fifth toes under Diagnostic Code 5172.  The combined 40 percent rating is clearly in excess of the noncompensable evaluation warranted for amputation of the Veteran's right and left fifth toes.  

The RO's assignment of two separate 10 percent evaluations under Diagnostic Code 8721 effective March 12, 2009, in conjunction with the 10 percent ratings assigned for both fifth toes under Diagnostic Code 5282, also violates the rule against pyramiding as of the date the Veteran's fifth toes were surgically removed, since the 10 percent rating assigned under Diagnostic Code 5282 presumes the presence of the toe and the assignment of the separate 10 percent ratings under Diagnostic Code 8271 was made in conjunction with the Veteran's complaints of phantom pain associated with the removal of those digits.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)

Irrespective of the actions undertaken by the RO, the Board must consider whether the Veteran is entitled to evaluations in excess of 10 percent for service-connected residuals of amputation of the left and right fifth toes pursuant to Diagnostic Code 5282 at any time during the appellate period except for between February 28, 2007, and April 30, 2007, when the Veteran was in receipt of a temporary 100 percent rating.  The Board must also consider whether the Veteran is entitled to a rating in excess of 10 percent for phantom pain of the left and right fifth toes as of March 12, 2009.  

The evidence of record in this case, which consists of VA treatment records, a March 2006 VA foot examination, and a February 2012 VA foot Disability Benefits Questionnaire (DBQ), does not support the assignment of ratings in excess of 10 percent for the service-connected residuals of amputation of the left and/or fifth toes at any time during the appellate period.  This is so because the Veteran is already in receipt of the maximum rating allowed under Diagnostic Code 5282; therefore, ratings in excess of 10 percent are impossible.

The evidence of record also does not support the assignment of initial ratings in excess of 10 percent for the service-connected phantom pain associated with the left and/or right fifth toes as of March 12, 2009.  The Veteran was seen in November 2009 with complaint of pain in the bilateral foot at the site where the fifth digits were amputated in 2007.  He related the pain was constant but worse in the winter and colder temperatures.  He also related a numbness associated with a stabbing pain and that the pain presented approximately seven months after his surgery.  The assessment was phantom pain of the bilateral foot.  See podiatry clinic note.  Neither this treatment record, nor any of the other VA treatment records, indicates that the phantom pain reported by the Veteran on either foot is anything more than mild.  See e.g., podiatry clinic notes dated December 2009, January 2010 and October 2010.  In addition, after obtaining a history from the Veteran and conducted a detailed physical and neurological examination, the examiner who conducted the February 2012 VA peripheral nerves conditions DBQ indicated that the Veteran did not suffer from phantom pains of any sort, and that he had a moderate degree of pain related to amputation of the bilateral fifth toes due to chronic callus formation by hammer toes and remitting pain.  For these reasons, initial ratings in excess of 10 percent for the service-connected phantom pain associated with the left and/or right fifth toes are not warranted.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected bilateral fifth toe disability picture is not so unusual or exceptional in nature as to render the 10 percent ratings assigned for orthopedic and neurological impairments inadequate at any time during the period on appeal.  The Veteran's service-connected fifth toe disabilities are evaluated under the Schedule of Ratings for the Musculoskeletal System and Neurological Conditions, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. §§ 4.71a, 4.124a.  The Veteran's bilateral fifth toe disability is manifested by subjective evidence of pain and, prior to amputation of his fifth toes, hammer toe.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability ratings assigned during the appeal period.  The 10 percent ratings assigned for the orthopedic impairment associated with the bilateral fifth toe are the maximum ratings provided under the pertinent diagnostic criteria; ratings in excess of 10 percent are provided for certain neurological manifestations, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability ratings assigned during the appeal period more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.



ORDER

A rating in excess of 10 percent for service-connected residuals of amputation of the left fifth toe is denied.  

A rating in excess of 10 percent for service-connected residuals of amputation of the right fifth toe is denied.  

An initial rating in excess of 10 percent for service-connected phantom pain of the left fifth toe is denied.

An initial rating in excess of 10 percent for service-connected phantom pain of the right fifth toe is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


